Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 6/30/2022. 
Claims 1, 2, 6-20 are allowed. 
Claims 3-5 and 21are cancelled.

Allowable Subject Matter
Claims 1, 2, 6-20 are allowed. 

				 Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshimot et al US Patent 9,892,783
Katoh et al US Patent 10,574,639 
Vedula et al US Patent 10,083,303
Hayenga et al US Publication 2017/0345116 

REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 6/30/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1, 17, 18 and 20 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in domain of risk of information leakage in read operation based on analysis of trigger of side-channel speculative mitigation for given read operation and additional steps as further as described in amended claims 6/30/2022.
Claims ‘ .. control circuitry to identify whether a sequence of instructions to be processed by the processing circuitry includes a speculative side-channel hint instruction indicative of whether there is a risk of information leakage if at least one subsequent read operation is processed speculatively,
and to determine whether to trigger a speculative side-channel mitigation measure depending on whether the instructions include the speculative side-channel hint instruction,
wherein the control circuitry is configured to trigger the speculative side-channel
mitigation measure for a given read operation in the absence of an earlier speculative side-channel hint instruction associated with the given read operation.’ with additional detailed steps in claim(s) as described in independent claim(s) on 6/30/2022. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431